DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (2nd RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ (2nd RCE) submission filed on July 22, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on July 22, 2021 is acknowledged.  Claims 27 and 42 are amended and Claim 44 is canceled.  Thus, Claims 27, 32-38, and 42-43, and 45-46 are pending and are further examined on the merits in the U.S. provisional application which is a divisional (DIV) application of parent case SN14/770020 which has previously issued as US10434480. 


Examiner’s Note on Claim Interpretation
Independent Claim 27 is directed to a water extraction system for up-concentration of organic solutes which is an embodiment of the specification that is supported by the specification (p. 8, line 24 – p. 9, line 15) to only be shown in Fig. 6 of the drawings.  Figs. 1A, 1B, and 1C more particularly show the details of the flow cell/membrane module 1 that is used in Fig. 6.  

Specification
The amendments to the Abstract are acceptable (p. 2 of the specification in Applicants’ reply filed on July 22, 2021).  

Claim Objections
Independent Claim 27 is objected to because of the following informalities:  
		The thrust of Applicants’ disclosure is directed to up-concentration of organic solutes like amino acids, peptides, and proteins by forward osmosis (p. 8, lines 24-34).  Thus, the organic solutes (Claim 27, lines 8 and 9, and currently recited after a “wherein” clause) is an essential, required element of Applicants’ water extraction system.  Required elements need to be positively recited and set off by line indention (MPEP 608.01(i)), and    
		“the aqueous draw solution and” (Claim 27, line 10) should be ‘the aqueous draw solution, and [[
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 32-38, 42-43, and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 27 and claims dependent thereon
	Claim 27 recites the phrase “wherein the organic solutes are selected from the group consisting of amino acids, peptides, and proteins” (Claim 27, lines 8 and 9) which is not found supported as such in the specification and/or the originally filed claims of the application.  In contrast, this limitation was amended into independent Claim 27 from not supported in the original specification as filed.   
Original Dependent Claim 13

    PNG
    media_image1.png
    81
    614
    media_image1.png
    Greyscale

New Dependent Claim 44

    PNG
    media_image2.png
    60
    698
    media_image2.png
    Greyscale

	One way to obviate this rejection is to further amend this limitation in independent Claim 27 as follows:   
 27. (Currently Amended) A water extraction system for up-concentration of organic solutes, comprising: 
	a) a membrane module comprising a membrane, said membrane comprising (i) an active layer comprising a cross linked aromatic polyamide thin film, wherein aquaporin vesicles are incorporated and (ii) a support layer, and said membrane having a feed side and a non-feed side, wherein the non-feed side of the membrane functions as a draw side; and 
	b) an aqueous source solution in fluid communication with the feed side of the membrane, and 

	d) the organic solutes, the aqueous source solution comprising the organic solutes and the organic solutes being one of amino acids, peptides, or proteins, and
	[[
	wherein the membrane module comprises an inlet and an outlet for the aqueous draw solution, and [[
	wherein said aquaporin vesicles are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 34 and claims dependent thereon
	The element “said aquaporin” (Claim 34, line 1) in combination with the element and “said aquaporin vesicles” (Claim 27, second to last line) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited (and the Examiner notes that Applicants describe this aquaporin as “aquaporin protein” (middle of p. 7 of Applicants’ reply under the header Claim Objections) which is different from the aquaporin vesicles recited in independent Claim 27 from which Claim 34 depends).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 32-38, and 42 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US2012/0231535 (Herron et al.; published on September 13, 2012) (HERRON) in view of WO2013/043118A1 (Tang et al.; published March 28, 2013) (TANG), and further in view of US2012/0273417 (McGinnis et al.; published on November 1, 2012) (McGINNIS) and US2012/0074058 (Zeng et al.; published on March 29, 2021) which is applied as evidentiary evidence for the present combination. 
	In reference to Claim 27, HERRON teaches: 
		A water extraction system (organic forward osmosis system 1, ¶ 0040, line 6) for up-concentration of organic solutes (¶ 0040, lines 1-5, concentrate the waste stream and achieve high quality water recovery, ¶ 0040, last three (3) lines), comprising: 
			a) a membrane module (FO membrane element 74, ¶ 0053, line 4, Fig. 1) comprising a membrane (membrane, ¶ 0046), said membrane comprising (i) an active layer comprising a cross linked aromatic polyamide thin film (¶ 0058, lines 12-14, ¶ 0060, line 4, and ¶ 0051, last five (5) lines), and (ii) a support layer (“support fabric”, ¶ 0060, line 6), and said membrane having a feed side (for the dilute waste water, at left 
			b) an aqueous source solution (dilute waste water, ¶ 0052, line 2) in fluid communication with the feed side of the membrane (at left side of 78), and 
			c) an aqueous draw solution (for the OA or brine, ¶ 0053, line 5) in fluid communication with the draw side of the membrane (at right side of 78), 
			wherein the aqueous source solution (dilute waste water, ¶ 0052, line 2) comprises the organic solutes (“organic forward osmosis system”, title, within the dilute waste water - “unwanted impurities and sediment in the wastewater”, ¶ 0051, lines 2 and 4-6, ¶ 0040, line 4), 
			wherein the membrane module (78) comprises an inlet (A, Examiner’s ANNOTATED Fig. 1 of HERRON) and an outlet (B, Examiner’s ANNOTATED Fig. 1 of HERRON) for the aqueous draw solution (for the OA or brine, ¶ 0053, line 5).
HERRON does not explicitly teach that 
		(i) the aromatic polyamide thin film has incorporated aquaporin vesicles and that the aquaporin vesicles are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension, and
		(ii) that the organic solutes are selected from a group consisting of amino acids, peptides, and proteins.   
With regard to (i) above, TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, 
	Thus, it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the aromatic polyamide thin film has incorporated aquaporin vesicles and that the aquaporin vesicles are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension as taught by TANG and utilize this kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   

    PNG
    media_image3.png
    645
    687
    media_image3.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of HERRON

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize organic solutes for being concentrated and recovered that include solutes being specifically selected from the group consisting of amino acids, peptides, and proteins and incorporate this specific group of organic solutes for the aqueous source solution of the modified system of HARRON and TANG for at least the benefit of targeting a desired species to be concentrated and recovered as expressly described by McGINNIS (¶ 0063, lines 9-11).   

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize said cross linked aromatic polyamide layer being formed by interfacial polymerization and said vesicles are formed from a triblock copolymer solution as taught by TANG and utilize these features to form a kind of membrane arrangement to replace the membrane in the modified system of HARRON and TANG and McGINNIS for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 33 and similar to Claim 31, HARRON and TANG teach aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line, all of TANG) that includes that the triblock copolymer is a PMOXAa-PDMSb-PMOXAc copolymer (A-B-C type copolymer, p. 5, lines 19-23, p. 23, claim 8, all of TANG).  
a-PDMSb-PMOXAc copolymer as taught by TANG and utilize these features to form a kind of membrane arrangement to replace the membrane in the modified system of HERRON and TANG and McGINNIS for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 34 and similar to Claim 31, HERRON and TANG teach aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line of TANG) that includes that said aquaporin is selected from the group consisting of a plant aquaporin, a mammalian aquaporin, and a bacterial aquaporin (p. 23, claim 11 of TANG).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that said aquaporin is selected from the group consisting of a plant aquaporin, a mammalian aquaporin, and a bacterial aquaporin as taught by TANG and utilize these features to form a kind of membrane arrangement to replace the membrane of the modified system of HERRON and TANG and McGINNIS for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and 
	In reference to Claim 35 and similar to Claim 31, HERRON and TANG teach  aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line, all of TANG) that includes that the plant aquaporin is SoPIP2;1 (p. 23, claim 11, line 3, of TANG).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that includes that the plant aquaporin is SoPIP2;1 as taught by TANG and utilize these features to form a kind of membrane arrangement to replace the membrane arrangement in the modified system of HERRON and TANG and McGINNIS for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 36 and similar to Claim 31, HERRON and TANG teach aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line, all of TANG) that includes that the mammalian aquaporin is Aqp1 (p. 23, claim 11, line 3 of TANG).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that the mammalian aquaporin is Aqp1 as taught by TANG and utilize 
	In reference to Claim 37 and similar to Claim 31, HERRON and TANG teach aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line, all of TANG) that the bacterial aquaporin is aquaporin-Z (p. 23, claim 11, line 3, of TANG).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that the bacterial aquaporin is aquaporin-Z as taught by TANG and utilize these features to form a kind of membrane arrangement to replace the membrane of the modified system of HERRON and TANG and McGINNIS for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 38, while HERRON and TANG teach aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a support layer being a polysulfone support member as taught by TANG and utilize this features to form a kind of membrane arrangement to replace the membrane arrangement in the modified system of HERRON and TANG and McGINNIS for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 42, HERRON and TANG and McGINNIS teach that the system is configured for water extraction for forward osmosis (title and Abstract of HERRON, ¶s 0003 and 0007) said system further comprises d) a draw solution concentration unit (RO system 86, diluted OA or brine that is re-concentrated, ¶ 0054, lines 6-8 of HERRON).	

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over HERRON and TANG and McGINNIS and ZENG, and further in view of US2013/0026091 (Farr et al.; published on January 31, 2013) (FARR).
In reference to Claims 43 and 45, HERRON and TANG and McGINNIS do not explicitly teach anti-fouling of the membrane with an organic acid.  FARR teaches membranes (title, Abstract) used in forward osmosis that include the use of an organic 
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an organic acid such as citric acid for anti-fouling purposes as taught by FARR and incorporate this feature into the modified system of HERRON and TANG and McGINNIS for the benefit of constructing and maintaining a robust membrane that is effective to yield high flux values for aqueous liquids in FO processes as expressly described by FARR (¶ 0024).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over HERRON and TANG and McGINNIS and ZENG and FARR, and further in view of US6509099 (Urata et al.; issued on January 21, 2003) (URATA).
In reference to Claims 46, HERRON and TANG and McGINNIS and FARR teach a cleaning solution as described above, but do not teach a specific chelating agent of EDTA used therein. URATA teaches a cleaning solution for cleaning/purifying a structure that includes the chelating compound/agent EDTA (col. 5, lines 28-42, especially line 40).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a cleaning solution that includes EDTA as taught by URATA and incorporate this specific kind of chelating compound/agent in the cleaning solution for regeneration/anti-fouling cleaning purposes of the membrane in the modified system 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on July 7, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) an objection to a claim, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejection 
which are hereby withdrawn by the Examiner.

Applicants have incorporated the limitations of dependent Claim 44, now canceled, in to independent Claim 27.  Applicants’ assertion that CRABTREE does not suggest a draw solution and/or having a purpose to obtain a pure fraction of protein, peptides, or amino acids is persuasive (pp. 8-9 of Applicants’ reply, especially the middle of p. 9).  Thus, the former 35 U.S.C. 103 rejection of dependent Claim 44, now canceled, based on HERRON and TANG and CRABTREE is withdrawn.
	Upon further consideration, however, independent Claim 27 is now rejected under 35 U.S.C. 103 based on HERRON and TANG and McGINNIS (US2012/0273417) 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2011/0046074 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday December 17, 2021    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746